Title: Enclosure I: List of Notes, 8 February 1794
From: Bertrand, O. A.
To: Jefferson, Thomas



EnclosuresIList of Notes
  
L’avocat Bertrand a L’honneur d’offrir Au Seigneur Jefferson Secretaire d’Etats des Etats Unis d’Amerique des notes instructives sur les points suivans.
1
notes instructives sur les meilleurs moÿens de perfectioner L’agriculture et l’économie rurale.
2
notes instructives sur les meilleurs moÿens de perfectioner les arts et Sciences.
3
notes instructives sur les meilleurs moÿens de soulager les pauvres.
4
notes instructives sur les meilleurs moÿens de guerir et de prevenir beaucoup de maladies de L’homme et des animaux.

ces notes sont le fruit de vingt ans de recherches et de méditations; si vous daignez de les agréér j’aurai L’honneur de vous Les envoïer.

O: A: Bertrand


